United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-4094SI
                                   _____________

Tina M. Medlin,                         *
                                        *
                   Appellant,           *
                                        * Appeal from the United States
     v.                                 * District Court for the Southern
                                        * District of Iowa.
Wal-Mart Stores, Inc.; Roven P. Heller; *
Dan Clark; Mitch Potts; Straud Brewer, *     [UNPUBLISHED]
                                        *
                   Appellees.           *
                                 _____________

                            Submitted: April 15, 1998
                                Filed: April 22, 1998
                                 _____________

Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
                           _____________

PER CURIAM.

      Tina M. Medlin appeals the district court's adverse grant of summary judgment
in favor of Wal-Mart Stores, Inc. on Medlin's employment-based claims for sexual
harassment, constructive discharge, and intentional infliction of emotional distress.
Medlin does not challenge the district court's ruling that the employees sued by Medlin
have no individual liability under Title VII and the Iowa Civil Rights Act. We review
the district court's grant of summary judgment under a well-established standard.


      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation.
       Having considered the record and the parties' submissions, we conclude Medlin
is not entitled to relief. We agree with the district court that Medlin's claims cannot
survive summary judgment because Wal-Mart Stores took prompt remedial action
against the alleged offenders once Medlin reported their conduct, Medlin's conditions
of employment were not objectionably intolerable, and Medlin failed to produce
evidence of outrageous conduct to support her state law claim for emotional distress.
Because the controlling law is clear, our review satisfies us that an extended opinion
would have no precedential value in this fact-intensive case.

       We thus conclude the district court correctly granted summary judgment, and we
affirm without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-